ORDER

PER CURIAM:
Brett M. Magee appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We find that Mr. Magee failed to preserve his claims of errors regarding his resentencing and that his motion was untimely filed. Therefore, we affirm the motion court’s ruling. Because a published opinion would have no precedential value, we affirm by this summary order and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).